Title: Vergennes to the American Commissioners, 30 October 1778
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A Versailles le 30 8bre. 1778
J’ai reçu Messieurs, la réponse que vous m’avez fait l’honneur de m’adresser concernant les arrangements a prendre avec les regences barbaresques pour la sûreté du pavillon américain dans la méditerrannée. Je pense qu’avant que le Roi puisse faire des tentatives pour seconder vos vües à cet égard, il est convenable que vous soyez munis de plein-pouvoir de la part du Congrès, et surtout que vous soyez non-seulement autorisés a proposer les donatives qu’il pourra être question de répandre, mais aussi munis des fonds nécessaires pour les réaliser. Lorsque tous ces préliminaires seront remplis, vous pouvez être assurés, Messieurs, que le Roi se portera avec empressement à seconder autant qu’il pourra dependre de luy les desirs et les vües du Congrès.
Mrs. Franklin, Adams et Lée
